      Case 4:20-cv-02759 Document 19 Filed on 03/31/21 in TXSD Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

KAFI, INC.,                                   §
                                              §
       Plaintiff,                             §
                                              §
v.                                            §       CASE NO. 4:20-cv-02759
                                              §
PHH MORTGAGE CORPORATION,                     §
                                              §
       Defendant.                             §

                  STIPULATION OF DISMISSAL WITHOUT PREJUDICE

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(ii), Defendant PHH Mortgage

Corporation and Plaintiff Kafi, Inc. hereby stipulate that this action be dismissed without prejudice

as to all claims, causes of action, and parties, with each party bearing that party’s own attorney’s

fees and costs.

Dated: March 31, 2021                                 Respectfully submitted,


 By: /s/ Jeffrey C. Jackson                         By:    /s/ Amelia H. Marquis
    Jeffrey C. Jackson                                    Adam Nunnallee
    jeff@jjacksonllp.com                                  Texas State Bar No. 24057453
    State Bar No. 24065485                                Southern District No. 3354861
    Southern District No. 1024221                         anunnallee@dykema.com
    JEFFREY JACKSON & ASSOCIATES, PLLC                    Amelia H. Marquis
    2200 N. Loop West, Suite 108                          Texas State Bar No. 24097512
    Houston, Texas 77018                                  Southern District No. 1287826
    713-861-8833 – telephone                              1717 Main Street, Suite 4200
    713-682-8866 – facsimile                              Dallas, Texas 75201
                                                          (214) 462-6453
 ATTORNEY FOR PLAINTIFF                                   (855) 256-1482 (fax)

                                                    ATTORNEYS FOR DEFENDANT




JOINT STIPULATION OF DISMISSAL WITHOUT PREJUDICE
                                           Page 1 of 2
     Case 4:20-cv-02759 Document 19 Filed on 03/31/21 in TXSD Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was served upon all
counsel of record on March 31, 2021, in compliance with the Federal Rules of Civil Procedure.

                                                    /s/ Jeffrey C. Jackson
                                                    Jeffrey C. Jackson




JOINT STIPULATION OF DISMISSAL WITHOUT PREJUDICE
                                           Page 2 of 2
